Exhibit “3(i)” (Articles of Organization of the Company) ARTICLES OF ORGANIZATION OF BIGELOW INCOME PROPERTIES, LLC The undersigned, on behalf of the members of the limited liability company, hereby forms and establishes a limited liability company under the laws of the State of Missouri. ARTICLE I The name of the limited liability company is Bigelow Income Properties, LLC (the “Company”). ARTICLE II The duration of the Company is perpetual. ARTICLE III The Company is organized for profit and the nature of its business and purposes to be conducted or promoted is to engage in any lawful business for which limited liability companies may be organized under the Missouri Limited Liability Company Act (the “Act”). ARTICLE IV The registered agent of the Company in the State of Missouri is CT Corporation System, 120 South Central Avenue, Suite 400, Clayton, Missouri63105. ARTICLE V The management of the Company is reserved to the Managers. ARTICLE VI The name and street address of the organizer is as follows: C. Christian Kirley, 4801 Main Street, Suite 1000, Kansas City, Missouri 64112. IN AFFIRMATION THEREOF, the facts stated above are true.These Articles of Organization are hereby executed as of December 1, 2009. /s/ Charles Christian Kirley Charles Christian Kirley, Organizer II-7
